EXHIBIT THOMSON REUTERS GLOBAL EMPLOYEE STOCK PURCHASE PLAN (As of September 10, 2009) Section 1. Purpose of Plan. This Global Employee Stock Purchase Plan (the “Plan”) has been adopted by the Company in order to provide eligible Employees of the Company and any Designated Subsidiary with an opportunity to purchase Common Shares. The Plan has been established as a means of further aligning the interests of Employees with those of the Company’s shareholders. Section 2. Definitions. For purposes of the Plan, the following terms shall be defined as set forth below: “Administrator” means the Board, or if and to the extent the Board delegates administration of the Plan, the Committee or its designees in accordance with Section12 below. “Board” shall mean the Board of Directors of the Company. “Business Day” means a day on which the New York Stock Exchange (or, if appropriate, any other exchange that is used to determine Fair Market Value) is open for trading. “Committee” shall mean the Human Resources Committee appointed by the Board (or any successor committee of the Board or subcommittee established by the committee) or person or group of persons to whom such committee has delegated any or all of its powers to administer the Plan and to perform the functions set forth herein. “Common Shares” shall mean common shares in the capital of Thomson Reuters Corporation, and shall include all shares or other securities issued in substitution for the Common Shares, as provided for in Section 17. “Company” shall mean Thomson Reuters Corporation and its successors. “Compensation” shall mean the total compensation paid to an Employee, including all salary, wages, commissions, overtime pay and other remuneration paid directly to the Employee, but excluding referral and hiring bonuses, incentive bonuses, profit sharing, deferred compensation, the cost of employee benefits paid for by Thomson Reuters, education, tuition or other similar reimbursements, imputed income arising under any Thomson Reuters group insurance or benefit program, traveling expenses, business and moving expense reimbursements, income received in connection with stock options or other equity-based awards, contributions made by Thomson Reuters under any employee benefit plan, and similar items of compensation. “Continuous Status as an Employee” shall mean the employment relationship with the Company or a Designated Subsidiary is not interrupted or terminated.Continuous Status as an Employee shall not be considered interrupted in the case of (i) a leave of absence agreed to in writing by the Company or a Designated Subsidiary, as appropriate; provided, however, that (x) such leave is for a period of not more than ninety (90) days or (y) reemployment with the Company or a Designated Subsidiary, as appropriate, is guaranteed by contract or statute upon expiration of such leave or (ii) transfers between locations or businesses of the Company or its Designated Subsidiaries. “Corporate Transaction” shall mean a proposed sale or conveyance of all or substantially all of the property and assets of the Company or any proposed merger, consolidation, amalgamation or offer to acquire all or any portion of the outstanding Common Shares or other transaction of a like nature. “Designated Subsidiary” shall mean a non-U.S. Subsidiary that has been designated by the Administrator from time to time in its sole discretion as having Employees eligible to participate in the Plan. “Employee” shall mean any person who is customarily employed for twenty (20) or more hours per week by the Company or a Designated Subsidiary.Notwithstanding the foregoing, from time to time, the Committee may establish different eligibility standards for employees of the Company or specified Designated
